



Exhibit 10.d












MTS SYSTEMS CORPORATION
2002 EMPLOYEE STOCK PURCHASE PLAN





EFFECTIVE JANUARY 1, 2002





AND





AS AMENDED BY THE FIRST AMENDMENT
APPROVED BY THE BOARD NOVEMBER 29, 2005
















 

--------------------------------------------------------------------------------



MTS SYSTEMS CORPORATION
2002 EMPLOYEE STOCK PURCHASE PLAN

        WHEREAS, MTS Systems Corporation (hereinafter the “Company”)
established, effective as of January 1, 1992, an employee stock purchase plan in
accordance with Section 423 of the Internal Revenue Code and authorized 250,000
(500,000 after the stock split) shares of its Stock to be reserved for issuance
under the plan; and

        WHEREAS, the plan will expire on April 25, 2002, and all of the shares
of Stock authorized under said plan will have been issued; and

        WHEREAS, the Board of Directors, at a meeting held on November 20, 2001,
and subject to the approval of its shareholders, authorized a new stock purchase
plan to be established to provide employees the opportunity to continue to
purchase shares under such a plan.

        THEREFORE, the Company hereby establishes this plan as set forth herein:

        1.   Establishment of Plan. The Company proposes to grant to certain
employees of the Company the opportunity to purchase Stock of the Company. Such
Stock shall be purchased pursuant to the plan herein set forth which shall be
known as the “MTS Systems Corporation 2002 Employee Stock Purchase Plan”
(hereinafter referred to as the “Plan”). The Company intends that the Plan shall
qualify as an “employee stock purchase plan” under Section 423 of the Internal
Revenue Code of 1986, as amended, and shall be construed in a manner consistent
with the requirements of said Section 423 and the regulations thereunder.

        2.   Purpose. The Plan is intended to encourage Stock ownership by
eligible Employees of the Company, and by eligible Employees of any Subsidiaries
that adopt the Plan with the consent of the Company. The Plan is further
intended to incent Employees to remain in employment, improve operations,
increase profits, and contribute more significantly to the Company’s success,
and to permit the Company to compete with other corporations offering similar
plans in obtaining and retaining the services of competent employees.

        3.   Administration.

  (a)   The Plan shall be administered by a stock purchase committee
(hereinafter referred to as the “Committee”), consisting of two or more
directors or employees of the Company, as designated by the Board of Directors
of the Company (hereinafter referred to as the “Board of Directors”). If the
Board fails to appoint such Committee, the Human Resources Committee shall
administer the Plan. The Board of Directors shall fill all vacancies in the
Committee and may remove any member of the Committee at any time, with or
without cause.


  (b)   Unless the Board of Directors limits the authority delegated to the
Committee in its appointment, the Committee shall be vested with full authority
to make, administer, and interpret such rules and regulations, as it deems
necessary to administer the Plan. For all purposes of this Plan other than the
Plan’s Section 3(b), references to the Committee shall also refer to the Board
of Directors.


  (c)   The Committee shall select its own chairman and hold its meetings at
such times and places as it may determine. All determinations of the Committee
shall be made by a majority of its members. Any decision, which is made in
writing and signed by a majority of the members of the Committee, shall be
effective as fully as though made by a majority vote at a meeting duly called
and held.



 

--------------------------------------------------------------------------------


  (d)   The determinations of the Committee shall be made in accordance with its
judgment as to the best interests of the Company, its employees and its
shareholders and in accordance with the purposes of the Plan; provided, however,
that the provisions of the Plan shall be construed in a manner consistent with
the requirements of Section 423 of the Internal Revenue Code, as amended. Such
determinations shall be binding upon the Company and the Participants in the
Plan unless otherwise determined by the Board of Directors.


  (e)   No member of the Board of Directors or the Committee shall be liable for
any action or determination made in good faith with respect to the Plan or any
option granted under it. The Company shall indemnify each member of the
Committee against any and all claims, loss, damages, expenses (including counsel
fees approved by the Committee), and liability (including any amounts paid in
settlement with the Committee’s approval) arising from any loss or damage or
depreciation which may result in connection with the execution of the member’s
duties or the exercise of the member’s discretion, or from any other action or
failure to act hereunder, except when it is determined that the member’s actions
were to be due to gross negligence or willful misconduct of such member.


  (f)   The Company shall pay all expenses of administering the Plan, other than
costs associated with either any required tax withholding or the sale or other
disposition of shares purchased under the Plan.


        4.   Duration and Phases of the Plan.

  (a)   The Plan will commence on January 1, 2002 and will terminate December
31, 2011, except that any Phase commenced prior to such termination shall, if
necessary, be allowed to continue beyond such termination until completion.
Notwithstanding the foregoing, this Plan shall be considered of no force or
effect and any options granted shall be considered null and void unless the
holders of a majority of all of the issued and outstanding shares of Stock
approve the Plan within twelve (12) months after the date of its adoption by the
Board of Directors. The Plan year shall be the same as the Company’s fiscal
year, ending each September 30.


  (b)   The Plan shall be carried out in one or more offering periods (“Phases”)
being for a period determined by the Committee prior to the commencement of a
Phase, provided that no Phase, shall be for a period of less than three (other
than the first Phase, which may be shorter) nor for a period of longer than
twelve months. No Phase shall run concurrently with any other Phase but a Phase
may commence immediately after the termination of the preceding Phase. The
existence and date of commencement of a Phase (the “Commencement Date”) shall be
determined by the Committee and shall terminate on a date (the “Termination
Date”) determined by the Committee consistent with the limitations specified
above, provided that the commencement of the first Phase shall be within twelve
months before or after the date of approval of the Plan by the shareholders of
the Company. In the event all of the Stock reserved for grant of options
hereunder is issued pursuant to the terms hereof prior to the commencement of
one or more Phases scheduled by the Committee or the number of shares remaining
is so small, in the opinion of the Committee, as to render administration of any
succeeding Phase impracticable, such Phase or Phases shall be canceled. Phases
shall be numbered successively as Phase 1, Phase 2, Phase 3, etc.



2

--------------------------------------------------------------------------------


  (c)   The Board of Directors may elect to accelerate the Termination Date of
any Phase effective on the date specified by the Board of Directors in the event
of (i) any consolidation or merger of the Company in which the Company is not
the continuing or surviving corporation or pursuant to which shares of Stock
would be converted into cash, securities or other property, other than a merger
of the Company in which shareholders immediately prior to the merger have the
same proportionate ownership of stock in the surviving corporation immediately
after the merger; or (ii) any sale, lease, exchange or other transfer (in one
transaction or a series of related transactions) of all or substantially all of
the assets of the Company. Subject to any required action by the shareholders,
if the Company shall be involved in any merger or consolidation, in which it is
not the surviving corporation, and if the Board of Directors does not accelerate
the Termination Date of the Phase, each outstanding option shall pertain to and
apply to the securities or other rights to which a holder of the number of
shares subject to the option would have been entitled.


  (d)   A dissolution or liquidation of the Company shall cause each outstanding
option to terminate, provided in such event that, immediately prior to such
dissolution or liquidation, each Participant shall be repaid the payroll
deductions credited to the Participant’s account with Interest.


        5.   Eligibility. All Employees who have completed twelve or more months
of continuous employment service for the Company prior to the Commencement Date
of a Phase, shall be eligible to participate in such Phase. Any Employee who is
a member of the Board of Directors of the Company and who satisfies the above
requirements shall be eligible to participate in the Plan.

        6.   Participation.

  (a)   Participation in the Plan is voluntary. An eligible Employee may elect
to participate in the Plan, and thereby become a “Participant” in the Plan, by
completing the enrollment form provided by the Company and delivering it to the
Company or its designated representative at such time prior to the Commencement
Date of that Phase as the Committee determines. The first Commencement Date
shall be a date after January 1, 2002 as determined by the Committee. [Last
Sentence Amended by Board Resolution January 2004] A Participant who ceases to
be an eligible Employee, although still employed by the Company, shall continue
to be treated as a Participant for the remainder of the current Phase.


  (b)   [First sentence amended by Board Resolution January 2004] Once enrolled
in the Plan, a Participant will continue to participate in the Plan until he or
she withdraws from the Plan pursuant to Section 9(a), or until contributions are
discontinued under Section 8(a)(iv)(A) or Section 9(e). A Participant who
withdraws from the Plan pursuant to Section 9(a) may again become a Participant,
if the Participant is then an eligible Employee, by proceeding as provided in
Section 6(a) above, which shall be effective as of the next Commencement Date. A
Participant whose payroll deductions were discontinued because of Section
8(a)(iv)(A) will automatically resume participation at the Commencement Date of
the next Phase of the Plan that ends in the next calendar year, if he or she is
then an eligible Employee. A Participant whose payroll deductions were
discontinued because of Section 9(e) will automatically resume participation at
the Commencement Date of the next Phase after the Participant is again permitted
to make deferrals under the MTS Systems Corporation Retirement Plan, if he or
she is then an eligible Employee. [Last Sentence Amended by First Amendment]
Notwithstanding the foregoing, automatic resumption for Phase 8 shall not occur
at the end of Phase 7, and each Participant who wants to participate in the Plan
for Phase 8 must make a new payroll deduction election to do so.



3

--------------------------------------------------------------------------------


        7.   Payroll Deductions.

  (a)   [(a) Amended by First Amendment] Upon enrollment, except as provided in
the next sentence, a Participant shall elect to make contributions to the Plan
by payroll deductions, in whole percentages of 1% to 10% of Pay or such lesser
percentage as determined by the Committee, but not in excess of the limit
specified in Section 8(a)(iv)(A) below for each Phase until the Employee ceases
to be a Participant as described in Section 6(b) above. In the event the Company
anticipates that the maximum contribution specified in Section 8(a)(iv)(A) for
the Phase will apply to a Participant, the Participant may designate a dollar
amount. Payroll deductions for a Participant shall commence on the first payday
after the Commencement Date of the Phase and shall terminate on the last payday
immediately prior to or coinciding with the Termination Date of that Phase
unless sooner terminated by the Participant as provided in Section 7 and 9
hereof. Except for payroll deduction, a Participant may not make any separate
cash payments into the Participant’s account under the Plan.


  (b)   In the event that the Participant’s Pay for any pay period is terminated
or reduced from the compensation rate for such a period as of the Commencement
Date of the Phase for any reason so that the amount actually withheld on behalf
of the Participant as of the Termination Date of the Phase is less than the
amount anticipated to be withheld over the Phase as determined on the
Commencement Date of the Phase, then the extent to which the Participant may
exercise the Participant’s option shall be based on the amount actually withheld
on the Participant’s behalf. In the event of a change in the pay period of any
Participant, such as from bi-weekly to monthly, an appropriate adjustment shall
be made to the deduction in each new pay period so as to ensure the deduction of
the proper amount authorized by the Participant.


  (c)   A Participant may withdraw from participation in the Phase and terminate
the Participant’s payroll deduction authorized at such times as determined by
the Committee and shall have the rights provided in Section 9. No Participant
shall be entitled to increase or decrease the amount to be deducted during a
Phase after the Commencement Date of that Phase.


  (d)   All payroll deductions made for Participants shall be credited to their
respective accounts under the Plan.


        8.   Options.

  (a)   Grant of Option.


    (i)   A Participant who is employed by the Company as of the Commencement
Date of a Phase shall be granted an option as of such date to purchase shares of
Stock to be determined by dividing the total amount credited to that
Participant’s account under Section 7 hereof by the applicable option price set
forth in Section 8(a)(ii) hereof, subject to the limitations of Sections
8(a)(iv)(A), 8(a)(iv)(B) and 8(a)(iv)(C) and Section 10 hereof.



4

--------------------------------------------------------------------------------


    (ii)   The option price for such shares of Stock shall be the lower of:


      A.   Eighty-five percent (85%) of the Fair Market Value of such shares of
Stock on the Commencement Date of the Phase; or


      B.   Eighty-five percent (85%) of the Fair Market Value of such shares of
Stock on the Termination Date of the Phase.


    (iii)   Stock options granted pursuant to the Plan may be evidenced by
agreements in such form as the Committee shall approve, provided that all
Employees shall have the same rights and privileges and provided further that
such options shall comply with and be subject to the terms and conditions set
forth herein. The Committee may conclude that agreements are not necessary.


    (iv)   Anything herein to the contrary notwithstanding, no Participant shall
be granted an option hereunder:


      A.   Which permits the Participant’s rights to purchase shares of Stock
under all employee stock purchase plans of the Company, its Subsidiaries or its
parent, if any, to accrue at a rate which exceeds $25,000 of the Fair Market
Value of such Stock (determined at the time such option is granted) for each
calendar year in which such option is outstanding at any time. In the case of
shares purchased during a Phase that commenced in the current calendar year, the
limit shall be equal to $25,000 minus the Fair Market Value of the shares that
the Participant previously purchased in the current calendar year under the Plan
and all other employee stock purchase plans of the Company. In the case of
shares purchased during a Phase that commenced in the immediately preceding
calendar year, the limit shall be equal to $50,000 minus the Fair Market Value
of the shares that the Participant previously purchased under this Plan and all
other employee stock purchase plans of the Company in the current calendar year
and in the immediately preceding calendar year.


      B.   Which permits the Participant to purchase shares of Stock under all
employee stock purchase plans of the Company, its Subsidiaries or its parent, if
any, in excess of 10,000 shares per Phase under the Plan; or


      C.   If immediately after the grant such Participant would own and/or hold
outstanding options to purchase stock possessing five percent (5%) or more of
the total combined voting power or value of all classes of stock of the Company,
its parent, if any, or of any Subsidiary of the Company. For purposes of
determining stock ownership under this Section, the rules of Section 424(d) of
the Internal Revenue Code, as amended, shall apply.


    (v)   The grant of an option pursuant to this Plan shall not affect in any
way the right or power of the Company to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure or to merge or
to consolidate or to dissolve, liquidate or sell, or transfer all or any part of
its business or assets.



5

--------------------------------------------------------------------------------


  (b)   Exercise of Option.


    (i)   Unless a Participant gives written notice to the Company pursuant to
Section 9 prior to the Termination Date of a Phase to withdraw, the
Participant’s option for the purchase of shares will be exercised automatically
for the Participant as of such Termination Date for the purchase of that number
of full and fractional shares (rounded to the nearest 1/100th of a share) of
Stock that the accumulated payroll deductions in the Participant’s account at
that time will purchase at the applicable option price set forth in Section
8(a)(ii), and subject to the limitations set forth in Sections 8(a)(iv)(A),
8(a)(iv)(B) and 8(a)(iv)(C), and Section 10 hereof.


    (ii)   The Company shall, in addition, return to the Participant a cash
payment equal to the balance, if any, in the Participant’s account which was not
used for the purchase of Stock, without Interest, as promptly as practicable
after the Termination Date of any Phase, or at the election of the Committee,
apply such amount to the purchase of shares in the next Phase, if the Employee
is then eligible.


    (iii)   [(iii) Amended by First Amendment] The Committee may appoint a
registered broker dealer to act as agent for the Company in holding and
performing ministerial duties in connection with the Plan, including, but not
limited to, maintaining records of Stock ownership by Participants and holding
Stock in its own name for the benefit of the Participants. No trust or escrow
arrangement shall be express or implied by the exercise of such duties by the
agent. A Participant may, at any time, request of the agent that any shares
allocated to the Participant be registered in the name of the Participant, in
which event the agent shall issue a certificate for the whole number of shares
in the name of the Participant and shall deliver to the Participant any cash for
fractional shares, based on the then Fair Market Value of the shares on the date
of issuance.


    (iv)   [(iv) Amended by First Amendment] The Participant may direct the
Committee or its agent to register the Participant’s account in joint tenancy
with the Participant, or to register any shares in the name of the Participant
and a joint tenant, provided that the joint tenant must be a natural person. The
designation of a joint tenant shall be applied to any shares in the account or
registered under the Plan in the name of the Participant and any additional
shares allocated to the account or registered in the name of the Participant
until further changed by the Participant. The Participant may change from a
designated joint tenant to the Participant only and may change the named joint
tenant with respect to the account or any shares, provided that any such change
in joint tenant shall apply to any shares only when the restrictions described
in Section 8(d) lapse.


  (c)   Unless the Committee designates otherwise, a Participant may elect to
have any dividends on a Participant’s shares automatically reinvested in
additional shares of Stock in lieu of receiving dividends in the form of cash.
Any shares purchased through the reinvestment of dividends will be purchased on
the open market. Such purchases shall be governed by the requirements of the
Company’s dividend reinvestment program.



6

--------------------------------------------------------------------------------


  (d)   [First sentence amended by First Amendment] For a period beginning on
the date of exercise and ending on the later of: (i) 12 months from the date of
exercise or (ii) 24 months from the date of grant of the option pursuant to this
Plan, each share of Stock so acquired may not, without the consent of the
Committee (which consent shall be provided in a uniform and nondiscriminatory
manner for similarly situated Participants) be sold, transferred (including
changing the joint tenant on the Participant’s account or registered shares, the
payment of the price upon the subsequent exercise of any option, or the payment
of income taxes on the exercise), pledged or encumbered. The Committee may waive
such restrictions with respect to Stock acquired upon the exercise of options
granted or to be granted during any Phase of the Plan, either prior to or at any
time subsequent to the Commencement Date of the Phase and may establish uniform
rules for the transfer of such Stock during such period. During the period such
shares are subject to the restrictions of this subsection (d), such shares shall
be held by the transfer agent or the Company, or an appropriate legend
describing the restriction and referencing the Plan shall be placed on the
certificate evidencing such Stock.


        9.   Withdrawal or Termination of Participation.

  (a)   A Participant may, at any time prior to the Termination Date of a Phase,
withdraw all deductions from Pay then credited to the Participant’s account by
giving written notice to the Company. Promptly upon receipt of such notice of
withdrawal, all such deductions credited to the Participant’s account will be
paid to the Participant with Interest accrued thereon and no further payroll
deductions by the Participant to this Plan will be permitted during the Phase.
In such event, the option granted the Participant under that Phase of the Plan
will lapse immediately. Partial withdrawals of payroll deductions hereunder may
not be made. A Participant who withdraws the Participant’s participation during
a Phase shall not be permitted to recommence participation until the next
Commencement Date. A Participant’s withdrawal will not have any effect upon the
Participant’s eligibility to participate in any succeeding Phase of the Plan
that commences after the next Commencement Date or in any similar plan that may
hereafter be adopted by the Company.


  (b)   Notwithstanding the provisions of Section 9(a) above, if a Participant
files reports pursuant to Section 16 of the Securities Exchange Act of 1934 (at
the Commencement Date of a Phase or becomes obligated to file such reports
during a Phase) then such a Participant shall not have the right to withdraw all
or a portion of the accumulated deductions from Pay except in accordance with
Sections 9(c) and (d) below.


  (c)   In the event of the death of a Participant, the person or persons
specified in Section 14 may give notice to the Company within 60 days of the
death of the Participant electing to purchase the number of full shares which
the accumulated payroll deductions in the account of such deceased Participant
will purchase at the option price specified in Section 8(a)(ii) and have the
balance in the account distributed in cash with Interest accrued thereon to the
person or persons specified in Section 14. If no such notice is received by the
Company within said 60 days, the accumulated payroll deductions will be
distributed in full in cash with Interest accrued thereon to the person or
persons specified in Section 14.



7

--------------------------------------------------------------------------------


  (d)   Upon termination of Participant’s employment for any reason other than
death of the Participant, the Company shall return to the Participant, with
Interest, any payroll deductions credited to the Participant’s account during
that Phase.


  (e)   In the event the Participant’s participation is suspended under the MTS
Systems Corporation Retirement Plan as a result of receiving a hardship
withdrawal, the Participant shall be immediately and automatically suspended
from the Plan and all payroll deductions shall be discontinued. The Participant
shall again participate in the Plan as provided in Section 6(b) above.


  (f)   The Committee shall be entitled to make such rules, regulations and
determination as it deems appropriate under the Plan in respect of any leave of
absence taken by or disability of any Participant. Without limiting the
generality of the foregoing, the Committee shall be entitled to determine:


    (i)   Whether or not any such leave of absence shall constitute a
termination of employment for purposes of the Plan; and


    (ii)   The impact, of any, of any such leave of absence on options under the
Plan theretofore granted to any Participant who takes such leave of absence.


        10.   Stock Reserved for Options.

  (a)   The maximum number of shares of Stock to be issued upon the exercise of
options to be granted under the Plan shall be 750,000. Such shares may, at the
election of the Board of Directors, be either shares authorized but not issued
or shares acquired in the open market by the Company. Shares subject to the
unexercised portion of any lapsed or expired option may again be subject to
option under the Plan.


  (b)   If the total number of shares of Stock for which options are to be
granted for a given Phase as specified in Section 8 exceeds the number of shares
then remaining available under the Plan (after deduction of all shares for which
options have been exercised or are then outstanding) and if the Committee does
not elect to cancel such Phase pursuant to Section 4, the Committee shall make a
pro rata allocation of the shares remaining available in as uniform and
equitable a manner as it shall consider practicable. In such event, the options
to be granted and the payroll deductions to be made pursuant to the Plan, which
would otherwise be affected, may, in the discretion of the Committee, be reduced
accordingly. The Committee shall give written notice of such reduction to each
Participant affected.


  (c)   The Participant (or a joint tenant named pursuant to Section 10(d)
hereof) shall have no rights as a shareholder with respect to any shares subject
to the Participant’s option until the date of the issuance of a Stock
certificate evidencing such shares. No adjustment shall be made for dividends
(ordinary or extraordinary, whether in cash, securities or other property),
distributions or other rights for which the record date is prior to the date
such Stock certificate is actually issued, except as otherwise provided in
Section 12 hereof.



8

--------------------------------------------------------------------------------


  (d)   The shares of Stock to be delivered to a Participant pursuant to the
exercise of an option under the Plan will be registered in the name of the
Participant or, if the Participant so directs by written notice to the Committee
prior to the Termination Date of that Phase of the Plan, in the names of the
Participant and one other person the Participant may designate as the
Participant’s joint tenant with rights of survivorship, to the extent permitted
by law.


        11.   Accounting and Use of Funds. Payroll deductions for each
Participant shall be credited to an account established for the Participant
under the Plan. Such account shall be solely for bookkeeping purposes and no
separate fund or trust shall be established hereunder and the Company shall not
be obligated to segregate such funds. All funds from payroll deductions received
or held by the Company under the Plan may be used, without limitation, for any
corporate purpose by the Company.

        12.   Adjustment Provision.

  (a)   Subject to any required action by the shareholders of the Company, the
number of shares covered by each outstanding option, and the price per share
thereof in each such option, shall be proportionately adjusted for any increase
or decrease in the number of issued shares of Stock resulting from a subdivision
or consolidation of shares or the payment of a share dividend (but only on the
shares) or any other increase or decrease in the number of such shares effected
without receipt of consideration by the Company.


  (b)   In the event of a change in the shares of the Company as presently
constituted, which is limited to a change of all its authorized shares with par
value into the same number of shares with a different par value or without par
value, the shares resulting from any such change shall be deemed to be the
shares within the meaning of this Plan.


  (c)   To the extent that the foregoing adjustments relate to shares or
securities of the Company, such adjustments shall be made by the Committee, and
its determination in that respect shall be final, binding and conclusive,
provided that each option granted pursuant to this Plan shall not be adjusted in
a manner that causes the option to fail to continue to qualify as an option
issued pursuant to an “employee stock purchase plan” within the meaning of
Section 423 of the Code.


  (d)   Except as hereinbefore expressly provided in this Section 12, no
Participant shall have any right by reason of any subdivision or consolidation
of shares of any class or the payment of any stock dividend or any other
increase or decrease in the number of shares of any class or by reason of any
dissolution, liquidation, merger, or consolidation or spin-off of assets or
stock of another corporation, and any issue by the Company of shares of any
class, or securities convertible into shares of any class, shall not affect, and
no adjustment by reason thereof shall be made with respect to, the number or
price of shares subject to the option.


        13.   Non-Transferability of Options.

  (a)   Options granted under any Phase of the Plan shall not be transferable
except under the laws of descent and distribution and shall be exercisable only
by the Participant during the Participant’s lifetime and after the Participant’s
death only by the Participant’s beneficiary of the representative of the
Participant’s estate as provided in Section 9(c) hereof.



9

--------------------------------------------------------------------------------


  (b)   Neither payroll deductions credited to a Participant’s account, nor any
rights with regard to the exercise of an option or to receive shares of Stock
under any Phase of the Plan may be assigned, transferred, pledged or otherwise
disposed of in any way by the Participant. Any such attempted assignment,
transfer, pledge or other disposition shall be null and void and without effect,
except that the Company may, at its option, treat such act as an election to
withdraw funds in accordance with Section 9.


        14.   Designation of Beneficiary.

  (a)   A Participant may file a written designation of a beneficiary who is to
receive any cash credited to the Participant’s account under any Phase of the
Plan in the event of such Participant’s death prior to exercise of the
Participant’s option pursuant to Section 8 hereof, or to exercise the
Participant’s option and become entitled to any Stock and/or cash upon such
exercise in the event of the Participant’s death prior to exercise of the option
pursuant to Section 8 hereof. The Participant may change the beneficiary
designation at any time upon receipt of a written notice by the Company.


  (b)   Upon the death of a Participant and upon receipt by the Company of proof
deemed adequate by it of the identity and existence at the Participant’s death
of a beneficiary validly designated under the Plan, the Company shall in the
event of the Participant’s death, allow such beneficiary to exercise the
Participant’s option pursuant to Section 9(c) if such beneficiary is living on
the Termination Date of the Phase and deliver to such beneficiary the
appropriate shares of Stock and/or cash after exercise of the option. In the
event there is not validly designated beneficiary under the Plan who is living
at the time of the Participant’s death or in the event the option lapses, the
Company shall deliver the cash credited to the account of the Participant with
Interest to the executor or administrator of the estate of the Participant, or
if no such executor or administrator has been appointed to the knowledge of the
Company, it may, in its discretion, deliver such cash to the spouse (or, if no
surviving spouse, to any one or more children of the Participant), or if no
spouse or child is known to the Company, then to such relatives of the
Participant known to the Company as would be entitled to such amounts, under the
laws of intestacy in the deceased Participant’s domicile as though named as the
designated beneficiary hereunder. The Company will not be responsible for or be
required to give effect to the disposition of any cash or Stock or the exercise
of any option in accordance with any will or other testamentary disposition made
by such Participant or in accordance with the provision of any law concerning
intestacy, or otherwise. No designated beneficiary shall, prior to the death of
a Participant by whom the Participant has been designated, acquire any interest
in any Stock or in any option or in the cash credited to the Participant’s
account under any Phase of the Plan.


        15.   Amendment and Termination. The Plan may be terminated at any time
by the Board of Directors provided that, except as permitted in Section 4(c)
with respect to an acceleration of the Termination Date of any Phase, no such
termination will take effect with respect to any options then outstanding. Also,
the Board may, from time to time, amend the Plan as it may deem proper and in
the best interests of the Company or as may be necessary to comply with Section
423 of the Internal Revenue Code of 1986, as amended, or other applicable laws
or regulations; provided, however, that no such amendment shall, without prior
approval of the shareholders of the Company (1) increase the total number of
shares for which options may be granted under the Plan (except as provided in
Section 12 herein), (2) permit aggregate payroll deductions in excess of ten
percent (10%) of a Participant’s compensation as of the Commencement Date of a
Phase, or (3) impair any outstanding option.


10

--------------------------------------------------------------------------------


        16.   Notices. All notices or other communications in connection with
the Plan or any Phase thereof shall be in the form specified by the Committee
and shall be deemed to have been duly given when received by the Participant or
the Participant’s designated personal representative or beneficiary or by the
Company or its designated representative, as the case may be.

        17.   Participation of Subsidiaries.

  (a)   The Employees of any Subsidiary of the Company that adopts this Plan by
action of its Board of Directors with the consent of the Company, shall be
entitled to participate in the Plan on the same basis as Employees of the
Company, unless the Board of Directors of the Company determines otherwise.
Effective as of the date of coverage of any Subsidiary, any references herein to
the “Company” shall be interpreted as referring to such Subsidiary.


  (b)   In the event that any Subsidiary, which is covered under the Plan,
ceases to be a Subsidiary of the Company, the employees of such Subsidiary shall
be considered to have terminated their employment for purposes of Section 9
hereof as of the date such Subsidiary ceases to be such a Subsidiary.


        18.   Definitions.

  (a)   “Employee” means any common law employee, including an officer, of the
Company or any Participating Subsidiary who as of the day immediately preceding
the Commencement Date of a Phase is customarily employed by the Company for more
than twenty (20) hours per week and more than five (5) months in a calendar
year.


  (b)   “Fair Market Value” of a share of Stock shall be the closing price of
the Stock on the applicable date or the nearest prior business day on which
trading occurred on the exchange on which the Stock is traded or on the Nasdaq
Stock Market. If the Stock is not traded on any exchange or listed on the Nasdaq
Stock Market, the Committee shall determine the Fair Market Value of a share of
Stock for each valuation date in a manner acceptable under Section 423 of the
Internal Revenue Code of 1986, as amended.


  (c)   “Interest” means the interest rate on a six-month certificate of deposit
as published in the Wall Street Journal on the business day coincident with or
immediately prior to the Commencement Date, or such other similar rate as
determined by the Committee before the Commencement Date, which rate shall
remain in effect until changed by the Committee. Such interest rate shall be
applied to ½ of the Participant’s account.


  (d)   “Pay” means (i) the total compensation paid in cash to a Participant by
the Company and any Subsidiary, including salary, wages, bonuses, incentive
compensation, commissions, overtime pay and shift premiums, plus (ii) any
pre-tax contributions made by the Participant under Section 401(k) or 125 of the
Code. “Pay” shall exclude all non-cash items, moving or relocation allowances,
cost-of-living equalization payments, car allowances, tuition reimbursements,
imputed income attributable to cars or life insurance, severance pay, fringe
benefits, contributions or benefits received under employee benefit plans,
income attributable to the exercise of options, and similar items. [Last
Sentence Amended by First Amendment] Except to the extent required by applicable
law or as otherwise determined by the Committee in a uniform and
nondiscriminatory manner, the definition of Pay shall be interpreted and
administered in a manner consistent with the definition of compensation as
determined from time to time for purposes of elective deferrals under the
qualified retirement plan of the Company.



11

--------------------------------------------------------------------------------


  (e)   “Stock” means the common stock of the Company, $.25 par value.


  (f)   “Subsidiary” means any domestic corporation defined as a subsidiary of
the Company in Section 424(f) of the Internal Revenue Code of 1986, as amended.


        19.   Miscellaneous.

  (a)   The Plan shall not, directly or indirectly, create any right for the
benefit of any Employee or class of Employees to purchase any shares of Stock
under the Plan, or create in any Employee or class of Employees any right with
respect to continuation of employment by the Company, and it shall not be deemed
to interfere in any way with the Company’s right to terminate, or otherwise
modify, an Employee’s employment at any time.


  (b)   The provisions of the Plan shall, in accordance with its terms, be
binding upon, and inure to the benefit of, all successors of each Employee
participating in the Plan, including, without limitation, such Employee’s estate
and the executors, administrators or trustees thereof, heirs and legatees, and
any receiver, trustee in bankruptcy, or representative of creditors of such
Employee.


  (c)   As a condition of the obligations of the Company under this Plan, each
Participant must, no later than the date as of which any part of the value of an
option under this Plan first becomes includable as compensation in the gross
income of the Participant for federal income tax purposes, pay to the Company,
or make arrangements satisfactory to the Company regarding payment of, any
federal, state, or local taxes of any kind required by law to be withheld with
respect to such value. The Company or any Subsidiary, to the extent permitted by
law, may deduct any such taxes from any payment of any kind otherwise due to the
Participant. If the Committee permits, a Participant may elect by written notice
to the Company to satisfy part or all of the withholding tax requirements under
this Section by (i) authorizing the Company to retain from the number of shares
of Stock that would otherwise be deliverable to the Participant, or (ii)
delivering (including by attestation) to the Company from shares of Stock
already owned by the Participant, that number of shares having an aggregate Fair
Market Value equal to part or all of the tax payable by the Participant under
the this Section, and in the event shares of Stock are withheld, the amount
withheld will not exceed the minimum required federal, state and FICA
withholding amount. Any such election will be in accordance with, and subject
to, applicable tax and securities laws, regulations and rulings.


  (d)   The law of the State of Minnesota will govern all matters relating to
this Plan except to the extent it is superseded by the laws of the United
States.


  (e)   The offering of the shares hereunder shall be subject to the effecting
by the Company of any registration or qualification of the shares under any
federal or state law or the obtaining of the consent or approval of any
governmental regulatory body which the Company shall determine, in its sole
discretion, is necessary or desirable as a condition to or in connection with,
the offering or the issue or purchase of the shares covered thereby. The Company
shall make every reasonable effort to effect such registration or qualification
or to obtain such consent or approval.



12

--------------------------------------------------------------------------------


  (f)   The Plan is expressly made subject to (i) the approval by shareholders
of the Company, and (ii) at the Company’s election, the receipt from the
Internal Revenue Service of a determination letter or ruling, in scope and
content satisfactory to Company legal counsel, respecting the qualification of
the Plan within the meaning of Section 423 of the Code. If the Plan is not so
approved by the shareholders and if, at the election of the Company, the
aforesaid determination letter or ruling from the Internal Revenue Service is
not received on or before one year after the Plan’s adoption by the Board of
Directors, the Plan shall not come into effect. In such case, the accumulated
payroll deductions credited to the account of each Participant shall forthwith
be repaid to the Participant with Interest.


  (g)   [Amended by First Amendment] Notwithstanding any provision in this Plan
to the contrary, payroll deduction elections and cancellations or amendments
thereto, withdrawals decisions, beneficiary designations, and any other decision
or election by a Participant under this Plan may be accomplished by electronic
or telephonic means, which includes but is not limited to the Internet, and
which are not otherwise prohibited by law and which are in accordance with
procedures and/or systems approved or arranged by the Employer or its delegates.




Plan Approved by Board of Directors: November 20, 2001

Plan Approved by Stockholders: January 29, 2002

First Amendment Approved by Board of Directors: November 29, 2005













13

--------------------------------------------------------------------------------
